Citation Nr: 1107604	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-20 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of food 
poisoning.  


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to June 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which, in part, denied service connection for food 
poisoning.  

The Veteran indicated on his July 2008 VA Form 9 that he wished 
to testify at a Board hearing and in September 2008 
correspondence the Veteran specifically requested a Travel Board 
hearing.  A Travel Board hearing was scheduled for January 2011 
and the Veteran was provided notice of this hearing in December 
2010 and January 2011.  In January 2011 correspondence, 
approximately two weeks prior to the scheduled hearing, the 
Veteran requested that the hearing be postponed so that he may 
obtain evidence to support his claim for an increased rating for 
his service-connected chest disorder.  A January 2011 Report of 
Contact shows that the Veteran was contacted about his request 
for postponement and was told that the chest issue was not 
currently on appeal.  Thereafter, the Veteran failed to report to 
the scheduled January 2011 hearing and failed to explain his 
absence.  While the Veteran requested a postponement of the 
January 2011 hearing, the only cited reason pertained to an issue 
not currently on appeal.  As the Veteran was informed that the 
only cited reason for a postponement did not pertain to the issue 
currently on appeal and the Veteran thereafter failed to report 
to the January 2011 scheduled, the Board hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).


FINDING OF FACT

The Veteran is not shown to have any current stomach disorder, to 
include residuals of food poisoning, or to have had such 
disability at any time during the appeal period.


CONCLUSION OF LAW

Service connection for residuals of food poisoning is not 
warranted.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection for residuals of 
food poisoning is warranted.  Specifically, he notes that he was 
hospitalized for salmonella, food poisoning for a period of three 
days in May 1974 and has suffered from periodic stomach cramps 
since this incident.  

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the 
issue of service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495. 



Analysis

The Veteran's service treatment records confirm that he was 
treated for a stomach disorder, described as "gastroenteritis" 
and "salmonella, food poisoning" in May 1974.  In a June 1981 
Report of Medical History, the Veteran responded "yes" when 
questioned as to whether he experienced "stomach, liver, or 
intestinal trouble."  The report of a June 1981 physical 
examination was silent for any pertinent defects or diagnoses.  
On subsequent Reports of Medical History dated in July 1982 and 
March 1985, the Veteran responded "no" when questioned as to 
whether he experienced "stomach, liver, or intestinal trouble."  
On the July 1982 Report of Medical History, the examining 
physician noted that the Veteran's food poisoning in 1974 had 
resolved, with no sequelae.  The reports of a July 1982 periodic 
examination and March 1985 separation examination shows normal 
clinical evaluations of all systems and were silent for any 
pertinent defects or diagnoses.   

The Veteran submitted a claim for service connection for food 
poisoning in November 2006.  In a January 2007 response to the 
RO's notice letter, the Veteran indicated that he had not sought 
medical treatment for his claimed stomach disorder.    

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  A veteran is competent to report 
symptoms that he experiences at any time because this requires 
only personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007) (when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation).  The absence of contemporaneous medical evidence is 
a factor in determining credibility of lay evidence, but lay 
evidence does not lack credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See Buchanan, 
451 F.3d at 1337 (lack of contemporaneous medical records does 
not serve as an "absolute bar" to the service connection 
claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may 
not reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

The Board finds that service connection for food poisoning is not 
in order.  While the record shows that the Veteran did experience 
a bout of food poisoning during his military service, the record 
also shows that the food poisoning resolved and there is no 
evidence of a diagnosis of residuals of the in-service food 
poisoning or a current stomach disorder in the claims file.  As 
above, in January 2007 correspondence the Veteran indicated that 
he had not sought medical treatment for his claimed stomach 
disorder.  Current disability is required in order to establish 
service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board also finds that the weight of the evidence demonstrates 
that the Veteran did not experience continuous symptoms of 
stomach cramps ever since his 1974 food poisoning.  His 
assertions are competent, but not credible.  

His recent assertions of continued symptoms are inconsistent with 
other evidence of record.  Service treatment records are silent 
for any further diagnosis after 1974 and July 1982 and March 1985 
examination reports were normal; with no pertinent defects or 
diagnoses.  The record is silent for treatment or complaints for 
a stomach problem until the Veteran filed his claim for service 
connection in November 2006.  Given the absence of any mention by 
the Veteran of pertinent complaints until 2006 the Board finds 
his account of symptoms to be incredible.

The Board has considered the opinion of the Veteran himself.  
This case involves the question of whether the Veteran suffers 
from residuals of his 1974 in-service food poisoning, and in the 
Board's opinion this is not a disorder so observable as to 
susceptible to lay diagnosis.  Even if it were, the probative 
value of the Veteran's self-diagnosis of a stomach disorder is 
outweighed by the evidence showing that the Veteran did not 
complain of a stomach disorder until 2006, 21 years after his 
1985 discharge from military service and 32 years after the 1974 
in-service food poisoning.

In sum, the competent and credible evidence shows that the 
Veteran does not suffer from residuals of his 1974 in-service 
food poisoning.  

The Board consequently concludes that the preponderance of the 
evidence is against the claim.  The claim therefore is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in December 2006.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board although he declined to do so.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA need not conduct a nexus opinion with respect to the claim 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  There is no indication of a 
current disability or that the claimed disability or persistent 
or recurrent symptoms of a disability may be associated with the 
service,  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for residuals of food poisoning is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


